Citation Nr: 0405285	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  96-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than forty (40) percent 
for service-connected low back disability residuals, 
including degenerative disc disease and arthritis in the 
lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1974 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in September 1995, which increased the rating 
for the veteran's low back disability, characterized as 
lumbar strain, from 10 percent to 20 percent, effective on 
July 5, 1995.  Subsequently, in an October 1998 rating 
decision, the RO increased the rating for the low back 
disability (to include arthritis in the lumbar spine) to 40 
percent effective on July 5, 1995.    


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
complaints of low back pain.  The veteran does not have 
excessive fatigability, swelling, or instability with 
sitting, standing, and weight-bearing, and is able to conduct 
daily activities.   

2.  The veteran has arthritis and degenerative disc disease 
in the lumbar spine, with radiculitis.     

3.  The veteran's lumbar back shows 70 degrees of flexion, 30 
degrees of right and left bending, and 10 degrees of 
extension.  A medical examiner recently described the range 
of motion as "somewhat reduced."  His functional loss of 
range of motion is due to pain.    

4.  No motor or reflex deficits are noted; however, the 
veteran has decreased sensation in the S1 root in the lower 
right leg.  

5.  The veteran's low back disability is not shown to be 
productive of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Nor is there 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
little intermittent relief.   
CONCLUSION OF LAW

Criteria for an evaluation in excess of 40 percent for low 
back disability residuals, including arthritis and 
degenerative disc disease in the lumbar spine, have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 4.1; 4.10; 
4.40; 4.45; 4.59; 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (2003), Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim for service connection for arthritis.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in September 2002, the RO advised the veteran of the 
VA's VCAA duties, including the duty to assist him; 
information and evidence needed to establish entitlement to 
the claim; what evidence is still needed; what evidence the 
VA is responsible for obtaining; what information the veteran 
must provide to help the VA assist the veteran in developing 
the claim; when and where to send additional evidence; and 
who to contact if he has questions or needs assistance.  
Further, in the Supplemental Statement of the Case (SSOC) 
dated in December 2002, the RO set forth 38 C.F.R. § 3.159, 
the regulation pertaining to VA's duty to assist the veteran.  
The Board accordingly finds that VA has fulfilled its duty-
to-notify obligations consistent with the VCAA and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
medical treatment and testing records relevant to the claim, 
including records from VA medical centers (VAMCs) and records 
from private physicians, have been obtained and associated 
with the claims folder.  The record further shows that the 
veteran was afforded VA medical examinations in connection 
with this claim, and that the reports of these examinations 
are in the claims folder.  
     
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Increased Rating for Low Back Disability

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

As for rating criteria for low back disabilities, under the 
provisions of Diagnostic Code 5292, limitation of motion of 
the lumbar spine, a 10 percent evaluation is warranted for 
slight limitation of motion; a 20 percent evaluation is 
assigned for moderate limitation of motion; and a 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Intervertebral disc syndrome is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, which recently was revised.  
Under the old version of Diagnostic Code 5293, effective 
prior to September 23, 2002, a 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002), effective prior to September 23, 2002.  A 60 
percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  Id.

Under the current version of Diagnostic Code 5293, effective 
on September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  See DeLuca v. Brown, 
supra.  Painful motion is considered to be limited motion 
under the provisions of 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral 
strain, a zero percent evaluation is assigned for slight 
subjective symptoms only.  A 10 percent rating is assigned 
when there is characteristic pain on motion.  A 20 percent 
rating is assigned where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
 
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 indicates that the arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).




Analysis

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
§ 4.1 (2003).  However, in claims for increased evaluations, 
current extent of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
in such claims, as the one here, the Board looks primarily to 
contemporaneous evidence of the extent of the disability 
claimed.  

The record in this claim indicates that the veteran primarily 
received treatment for his low back disability from private 
medical professionals, including chiropractors and 
orthopedists.  The veteran also was seen at the VA medical 
center, and had VA medical examinations in connection with 
this claim.

First, the most recent medical evidence of record, is the 
report of the VA orthopedic examination dated in November 
2002.  It provides that the veteran's back showed 70 degrees 
of flexion, 30 degrees of right and left bending, and 10 
degrees of extension.  No motor or reflex deficits were 
noted; however, the veteran had decreased sensation in the S1 
root in the lower right leg.  There was weakness in the 
dorsiflexors of the right ankle and toes.  Straight leg 
raising test was negative.  His gluteal tone and heel and toe 
rising was noted as good.  Subjectively, the veteran reported 
back pain, which reportedly decreased function.  He did not 
have excessive fatigability, swelling, or instability with 
sitting, standing, and weight-bearing.  He ambulated well.  
His functional loss is due to pain.  The veteran is able to 
conduct daily activities, but his range of motion is 
"somewhat reduced."  The veteran was diagnosed with 
degenerative disc disease in the lumbar spine, with 
radiculitis.     

The veteran also received physiotherapy treatments from Dr. 
K. S., a chiropractor, from December 2001 through June 2002.  
The treatment notes indicate that the veteran reported pain 
in the neck and back and disturbed sleep due to pain 
following an automobile accident in December 2001.  A May 
2002 letter from Dr. K.S. indicates a diagnosis of cervical 
and lumbar disc disease, including herniated nucleus 
pulposus.  The veteran was given muscle relaxants and 
analgesics.

The veteran also had X-rays of the spine performed in January 
2002, shortly after the December 2001 automobile accident.  
Dr. K. P.'s report of lumbar spine X-rays taken in January 
2002 notes "mild" degenerative changes, but no fracture.  
The alignment of the vertebrae was noted to be "normal."  
There is no spondylosis or spondylolisthesis, and posterior 
elements of the lumbar spine were "unremarkable."  

In addition, the veteran was seen by Dr. D. N. S., an 
orthopedist, for treatment following the December 2001 
automobile accident.  The doctor's report, dated in March 
2002, provides that the veteran complained of increasing neck 
and low back pain.  He exhibited significant muscle spasms in 
the neck and low back upon physical examination.  He was 
assessed with neck strain and sprained back, both with 
radicular symptoms.  The veteran was given pain-relieving and 
muscle-relaxing medication.

The veteran was seen in August 1998 for a VA medical 
examination in connection with this claim.  It indicates that 
the veteran was involved in an automobile accident in October 
1996, at which time his vehicle was struck from the rear by 
another vehicle.  The veteran reported pain in his back, with 
pain centered in the lower back, and disturbed sleep as a 
result of the pain.  Magnetic resonance imaging (MRI) results 
indicated disc degeneration with spondylitic changes with 
some foraminal stenosis at L5, S1, secondary to moderate 
facet arthritis at L5, S1.  The veteran has degenerative 
arthritis in his cervical and lumbar spine.  As for range of 
motion, he had 40 degrees in flexion, described as 
"volitionally limited"; good reversal of the lumbar 
lordotic curve; lateral bending at 35 degrees to either side; 
60 degrees in rotation; and 30 degrees in extension.  There 
was no tenderness, spasm, or splinting in the lumbar spine.  
The veteran's gait was normal; he was able to change 
positions without difficulty.  

The record further provides older medical records, most of 
which indicate treatment with various chiropractors for 
cervicothoracic and lumbar sprain/strain following the 
October 1996 automobile accident.  In early 1997 and late 
1998, the veteran  was diagnosed with cervical and lumbar 
sprain/strain (see reports of Drs. E. S. F. and Z. G. K.).  A 
report of an MRI of the lumbar spine, apparently taken after 
the October 1996 accident, indicated degenerative disc 
changes with spondylitic left foraminal stenosis at L5-S1, 
and degenerative disc changes at L3-4.      

Under Diagnostic Codes 5292 (limitation of motion of lumbar 
spine) and 5295 (lumbosacral strain), 40 percent is reserved 
for cases of severe limitation of motion or lumbar strain.  
The veteran currently is assigned a 40 percent rating for his 
service-connected low back disability, effective as of July 
1995.  The most recent medical evidence (November 2002 VA 
orthopedic examination report) shows that the veteran does 
have back pain and a reduced range of motion, described as 
"somewhat reduced."  His low back disability is not 
described as severe.  He did not have excessive fatigability, 
swelling, or instability with sitting, standing, and weight-
bearing.  He apparently ambulated without difficulty.  Given 
these findings, along with the finding of degenerative 
arthritis in the lumbar spine (see Diagnostic Code 5003), and 
granting any reasonable doubt in the veteran's favor (see 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)), the Board 
finds that 40 percent is an appropriate rating.  It is the 
highest permissible under Diagnostic Codes 5292 and 5295.   

In light of the above, the Board considered whether an 
evaluation higher than 40 percent is warranted under 
Diagnostic Code 5293 (intervertebral disc syndrome).  To 
warrant the next higher rating of 60 percent under current 
Diagnostic Code 5293 (that is, higher than 40 percent already 
awarded here), there must be evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past year.  There is no such evidence here, as the most 
recent examination (November 2002 VA examination report) 
noted that, while the veteran reportedly had back pain, he 
was able to conduct daily activities.  Even under the prior 
Diagnostic Code 5293, effective prior to September 23, 2002, 
a 60 percent rating required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and little intermittent relief.  There is no such 
evidence here.  

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against an assignment of a 
rating higher than 40 percent for the veteran's service-
connected low back disability.  

ORDER

An evaluation higher than forty (40) percent for service-
connected low back disability residuals, including 
degenerative disc disease and arthritis in the lumbar spine, 
is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



